Dove, J. Richard F. Scholz, Jr., claimant, presented his statement to the State of Illinois Youth Commission, Division of Community Services, for expenses incurred by him for travel, meals, and lodging from May 8, 1963 to June 8, 1963 in the amount of $113.48 in connection with his services as a member of the Advisory Board to the Division of Community Services. Claimant prepared and filed with the Illinois Youth Commission a travel voucher for said amount, but the payment of said claim was denied for the reason that there were no funds available, as the appropriation for the 73rd biennium had lapsed. A Departmental Report was filed, which stated that the Division of Community Services had investigated the facts set forth in the complaint, and that claimant was entitled to be reimbursed for his incidental expenses. Subsequently a stipulation was entered into between claimant and the Attorney General of the State of Illinois, which found that claimant had expended the amount of $113.48 for travel, meals, and lodging in connection with his services as a member of the Advisory Board of the Division of Community Services, and that claimant was entitled to be reimbursed in that amount. It appears that the sole reason for not paying claimant was that the appropriation for the 73rd biennium had lapsed. Claimant is hereby awarded the sum of $113.48.